BROWN, J., did not sit.
This is an action for an accounting to ascertain the amount due under a deed of trust, executed by the plaintiff to the defendant Rodman, on 19 April, 1905.
The trustee advertised the property conveyed in the deed of trust for sale, under the power in the deed, and the plaintiff         (2) *Page 2 
on 15 May, 1913, applied for a restraining order, which was granted byJudge Whedbee, but he required the plaintiff to pay into court, on or before 15 June, 1913, the amount he admitted to be due.
The plaintiff excepted and appealed to the Supreme Court.
The plaintiff failed to pay said amount, as provided in the order ofJudge Whedbee, and the trustee again advertised the property for sale, and the plaintiff again applied for a restraining order before Judge Bragaw, upon substantially the same facts presented before Judge Whedbee.
Judge Bragaw granted the restraining order, but upon condition that the plaintiff pay into court the amount admitted to be due, by 1 October, 1913.
The defendants excepted and appealed.
PLAINTIFF'S APPEAL.
The plaintiff admitted that he owed the defendants $436, and it was therefore within the power of the court, upon the facts appearing in this record, to require the payment of this sum within a reasonable time before granting equitable relief, upon the familiar principle that he who asks equity must do equity, although a case might arise in which the court could refuse to impose such a condition.
An order similar to the one appealed from was approved in Pritchard v.Sanderson, 84 N.C. 299.
Affirmed.
BROWN, J., did not sit.
DEFENDANTS' APPEAL.